1

2

3

4

5

6                                   UNITED STATES DISTRICT COURT

7                                        DISTRICT OF NEVADA

8                                                   ***

9     RIMINI STREET, INC., a Nevada Corporation,
10
                          Plaintiff,
11                                                         Case No. 2:14-cv-1699-LRH-(CWH)
             v.
12                                                         ORDER
      ORACLE INTERNATIONAL
13    CORPORATION, a California corporation,
14
                     Defendant.
15    ______________________________________

16    ORACLE AMERICA, INC., a Delaware
      corporation; and ORACLE INTERNATIONAL
17
      CORPORATION,
18
                        Counter-claimants,
19
                               v.
20
      RIMINI STREET, INC.; and SETH RAVIN, an
21
      individual,
22
                        Counter-defendants.
23

24          It has come to the court’s attention that plaintiff and counter-defendant Rimini Street, Inc.

25   (“Rimini Street”) and counterdefendant Seth Ravin (“Ravin”) filed their motion for partial

26   summary judgment as to certain undisputed processes (public redacted version) (ECF No. 917)

27   on October 12, 2018, and that subsequently it was found that the document needed further

28   redaction.
                                                      1
1           On November 9, 2018, Rimini Street and Ravin filed a notice of corrected image (ECF

2    No. 965) which is a further redacted version of ECF No. 917. However, no motion requesting

3    action by the court accompanied the document, and a notice does not suffice.

4           After speaking with counsel and chambers on November 9, 2018, the Court Clerk

5    restricted the viewing of ECF No. 917, to the court only, in anticipation of counsel filing a

6    motion to seal the document. This restriction is temporary, and counsel must file an

7    appropriate motion or stipulation to seal for the court to issue an order to the Clerk’s Office for a

8    permanent sealing.

9           The response and reply to this motion will be filed in the future and linking to the correct

10   motion will only be possible once a ruling has been made on the motion or stipulation to seal and

11   the Court Clerk makes the necessary changes on the docket.

12

13          IT IS THEREFORE ORDERED that plaintiff and counter-defendant Rimini Street, Inc.

14   and counterdefendant Seth Ravin shall file the appropriate motion to seal, or stipulation to seal,

15   within fourteen (14) days of the entry of this order. If no motion or stipulation is filed within this

16   timefame, the Clerk’s Office will remove the viewing restriction on ECF No. 917.

17          IT IS SO ORDERED.

18          DATED this 14th day of November, 2018.

19

20                                                         LARRY R. HICKS
                                                           UNITED STATES DISTRICT JUDGE
21

22

23

24

25
26

27

28
                                                       2
